Citation Nr: 1547655	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-07 416	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether vacatur is warranted for a June 30, 2015, Board of Veterans' Appeals decision that denied the issue of entitlement to service connection for positional vertigo.

2.  Entitlement to service connection for positional vertigo.   


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to August 1960.

This matter was last before the Board of Veterans' Appeals (Board) in July 2015, on appeal from a September 2011 decision of the Department of Veterans Affairs Regional Office in Oakland, California.

On June 30, 2015, the Board issued a decision denying the Veteran's claim for service connection for positional vertigo.  On July 24, 2015, the Board vacated that June 2015 decision and readjudicated the issue on appeal.  However, at the time of the Board's July 24, 2015, decision, the Veteran had initiated an appeal of the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

As the Veteran had appealed the Board's June 2015 decision to the Court, and that matter was ongoing at the Court at the time of the Board's July 2015 vacate/readjudication, the Board did not have jurisdiction to issue the July 24, 2015, decision.  Due to this lack of jurisdiction, the Board's July 2015 decision requires vacatur.  38 C.F.R. § 20.904.  

Accordingly, the July 24, 2015, Board decision is vacated in its entirety.



	                        ____________________________________________
BETHANY L. BUCK 
	Veterans Law Judge, Board of Veterans' Appeals


